Citation Nr: 1820345	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include glaucoma. 

2.  Entitlement to a service connection for a dental disability. 

3.  Entitlement to a compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to December 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The issues of service connection for an eye disability and regarding the rating for headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

At the October 2015 Board hearing, the Veteran (via his representative) withdrew his appeal seeking service connection for a dental disability; there is no question of fact or law in this matter remaining for the Board to consider


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking service connection for a dental disability; the Board has no further jurisdiction to consider an appeal in this matter. 38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing. 38 C.F.R. § 20.204.

On the record during the October 2015 Board hearing, the Veteran (via his representative) indicated that he was withdrawing his appeal seeking connection for a dental disability.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for a dental disability is dismissed.


REMAND

In January 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed eye condition (related to a right eye injury in service).  The examiner identified the Veteran's disability as "normal tension glaucoma" and opined that the Veteran's glaucoma was less likely than not related to a right eye injury in service.  The Board finds that opinion conclusory; it lacks sufficient explanation of rationale and is inadequate for rating purposes.  Accordingly, a remand for an addendum medical opinion is necessary.
Regarding the rating for headaches, at the October 2015 Board hearing, the Veteran testified that his headaches have worsened in severity.  In light of the length of intervening period since he was last examined by VA (in January 2013, more than 5 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  
At the October 2015 Board hearing, the Veteran also testified he has received treatment for headaches from a private provider.  Records of such private treatment are not associated with his claims file.  As they are pertinent evidence in the matter of the rating for the headaches, they must be secured.  Additionally, any outstanding (updated) records of VA evaluations or treatment the Veteran may have received are constructively of record, may contain pertinent information, and must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA evaluations and/or treatment (i.e., those not already in the record) the Veteran has received for headaches and glaucoma.

The AOJ should also ask the Veteran to identify all private providers of evaluations or treatment he has received for headaches and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment.  The AOJ should secure for the record complete clinical records (those not already associated with the record) from all private providers identified. If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should then arrange for the Veteran's record to be forwarded to an appropriate physician (ophthalmologist?) for review and a medical advisory opinion regarding the etiology of the Veteran's eye disability.  [If further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  Based on review of the record (and examination of the Veteran if deemed necessary), the consulting provider should 

(a) Identify (by diagnosis) each eye disability entity shown by the record/found on examination.

(b) Identify the likely etiology for each eye disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability began in (or is otherwise related to) the Veteran's service, to include as due to injury therein.

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a neurologist to assess the severity of his service-connected headaches.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the headaches. 
 The examiner should:

(a) Ascertain the frequency and duration of the headaches. 

(b) Note the level of functioning that remains during headaches.
(c) Note the treatment regimen prescribed (and the relief that results).

(d) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such). Identify the clinical records that support the response to this question.

(e) If the headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability. 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

4.  The AOJ should then review the record and readjudicate the remanded claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


